DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
Specification includes several paragraphs written as claims (pages 19-21, 24-26, 49-62, 67-71, 80 and 83-85). These paragraphs could cause confusion if the application get published because of multiple sets of claims. Applicant must revise the specification to remove other claim sets. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

In this continuation application, claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 1-20 of U.S. Patent No. 10,902,852.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than claims of its parent patent. In other words, the parent claim anticipates the instant claims. 

In this continuation application, claims 1, 6 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,325,596.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than claims of its parent patent. In other words, the parent claim anticipates the instant claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “at least one speaker mounted in the housing” which has insufficient antecedent basis. Nowhere in the antecedent limitation has mentioned a housing.  

Claim 3 recites “the appliance” and “the voice commands” which have insufficient antecedent basis. 

Dependent claims 2-5 are rejected because these dependent claims fail to remedy the deficiency of claim 1. The examiner note the issue of lacking antecedent basis is caused by omitting some essential elements. 

Claim 6 recites “outputting sound via one or more speakers arranged in a base end of the device”. Nowhere in antecedent limitations has mentioned a device. The term “the device” has insufficient basis. 

Claim 7 recites “recognizing the speech” which has insufficient antecedent basis. 
Claim 9 recites “parsing the speech” which has insufficient antecedent basis. 

Claim 17 recites “the housing” which has insufficient antecedent basis.
Claim 20 recites “the base” which has insufficient antecedent basis.

Dependent claims 7-9 are rejected because that these dependent claims fail to remedy the deficiency of claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Beal et al. (US PG Pub. 9,147,054, hereinafter referred to as Beal).

Regarding claim 1, Beal discloses a device comprising:
at least one microphone to receive audio (Fig. 1, #148, receiving voice control commands using a microphone);
a processor to execute a first security level authentication and based on predetermined operations (Fig. 1, #140, Col. 8, lines 12-30, different security levels for different voice commands),
executes a second security level authentication by checking a voice signature of a user, checking a video of a user, OR checking with a user mobile telephone (Col. 6, line 6-10, voiceprint based authentication before allowing secure voice commands; Note, the reference only needs to teach one alternative recited using comma separated items with “OR”);
at least one speaker mounted in the housing (Fig. 2, #100, Amazon Echo device is a smart speaker device).

Regarding claim 2, Beal further discloses wherein a phone and a speech system authenticate a user before providing access to a secured system (Fig. 1, Col. 4, line 1-3, col. 12, line 15-20, the voice controlled device can be a smart phone).

Regarding claim 3, Beal further discloses a smart phone to provide an additional authentication or confirmation before granting full control of the appliance by using the voice commands (Fig. 1, #100(2), Col. 4, line 1-3, Col. 3, lines 34, using smart phone as a voice controlled device. Providing different level of security for voice commands).

Regarding claim 5, Beal further discloses the device communicates with a remote server to analyze user dependent voice commands (Fig. 7, #210, Col. 11, line 17-30, Col. 12, lines 55-63; Col. 18, line 24-26; using remote cloud server for recognizing user’s voice commands).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Hwang (US Pat. 7,958,362, referred to as Hwang).
Regarding claim 4, Beal discloses authenticating a user for voice commands at different levels (Col. 8, lines 27-40). Beal does not disclose using a private / public key in an authentication method. Hwang discloses authentication of a user using a private / public key technique (Hwang, Abstract, Col. 10, lines 1-9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include private/public key authentication as taught by Hwang in Beal’s voice control with multi-level security authentication system. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-10, 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of List (US Pat. 8,971,543, referred to as List),  and further in view of Deo (US Pat. 5,594,227, referred to as Deo).

Regarding claim 10, Beal discloses a device comprising:
at least one microphone to receive audio (Fig. 2, #100,  a Smart speaker device as a voice controlled device);
a processor mounted to process a signal representation of the audio to (a) recognize speech in the signal representation of the audio (Col. 6, lines 42-50, speech recognition techniques in voice controlled device), ( c) execute first security level authentication (Fig, 1, #138, Col. 3, lines 34; Col. 8, line 27, multi-level security control for voice commands), ( d) if encountering a secured request, execute a second security level authentication by checking voice signature of a user or authenticating the user by turning on a camera (Col. 6, lines 3-5; col. 8, line 66, using voiceprint to authenticating a user before allowing secure voice commands; Note, the reference only needs to teach one alternative recited using “OR”),
at least one speaker to output sound in a direction away from the at least one microphone (Beal, Fig. 2, #100, Amazon Echo smart speaker with microphones on the top and speaker at the bottom of the smart speaker).
Beal discloses a voice control system with multi-level security levels (Abstract). Beal does not explicitly discloses using echo cancellation. 

List discloses a voice control system with echo cancellation (List, fig. 3, #310; Fig. 4, #310; Col. 6, line 13-23, Echo cancellation module). List further discloses Amazon Echo device (List, fig. 1, Amazon Echo device have microphone on top and speaker on bottom). 

Beal does not explicitly discloses if the second security level authentication is unsuccessful, increase a counter to specify a period to wait before allowing another authentication. Deo discloses increasing delay counter if login fails to prevent guessing passwords (Deo, Abstract, Col. 6, line 19-24). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Beal’s teaching with List and Deo teaching to provide noise cancellation function and provide delay function when authentication fails. One having ordinary skill in the art would have been motivated to make such a modification to obtain better recognition performance and also prevent defeating authentication method based on guessing. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Independent claim 6 is broader than claim 10 by omitting some features. The claim 6 is rejected based on same rationale because claim 6 is broader than claim 10 by omitting some features.  

Regarding claim 7, Beal in view of List and Deo further discloses recognizing the speech comprises processing the signal representation to parse the speech (Beal, Col. 3, processing natural language voice commands which must be parsed from words). 

Regarding claim 8, the combined teaching further discloses processing the signal representation to reduce double talk detected in the signal representation, in conjunction with cancelling the acoustic echoes detected in the signal representation (List, Abstract, Col. 5, line 15-20; Col. 6, line13-23; echo cancellation, note double talk is a kind of echo).
 
Regarding claim 9, the combined teaching further discloses processing the signal representation comprises substantially cancelling acoustic echoes detected in the signal representation (List, Abstract, Col. 6, lines 13-23), and then parsing the speech in the signal representation (Beal, Col. 3, processing natural language voice commands which must be parsed from words).

Regarding claim 12, Beal in view of List and Deo further discloses a device comprising a camera (Beal. Col. 4, using a smart phone as a voice controlled device. Examiner notes that a smart phone has a camera). 

Regarding claim 13, Beal in view of List and Deo further discloses a smart phone to provide an additional authentication or confirmation before granting full control of the appliance by using voice commands (Beal, Col. 4, using a smart phone as a voice control device providing multi-level security for voice commands).

  Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of List, Deo, and further in view of Mahmoud (US PG Pub. 2011/0211584).
Regarding claims 11 and 14, Beal in view of List and Deo does not disclose a gateway to allow communication between different wireless protocols. The examiner notes that the claimed Bluetooth, WiFi, Zigbee are common wireless communication protocols. Mahmoud discloses a smart gateway that allows devices with wireless protocol to communicate with each other (Mahmoud, [0054], a smart hub to connect WiFi, Bluetooth network). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Beal in view of List and Deo’s teaching with Mahmoud teaching to include a gateway to allow devices using different wireless protocols to communicate with each other. One having ordinary skill in the art would have been motivated to make such a modification because it is more convenient to allow devices using different communication protocols to exchange information.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of List, Deo, and further in view of Kang et al. (US Pat. 9,547,760).
Regarding claim 15, Beal in view of List an Deo discloses a voice control system with different level of user authentication including using voiceprint (Beal, Col. 8, line 66). Beal in view of List and Deo does not disclose using image recognition. 

Kang discloses user authentication using user’s biometric information such as speech and image (Kang, Abstract, Fig. 8, #815).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Beal in view of List and Deo’s teaching with Kuang’s teaching to include facial recognition as an authentication method. One having ordinary skill in the art would have been motivated to make such a modification because facial recognition can provide another level of security authentication.

  Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of List, Deo, and further in view of Detwiler (“Amazon Echo teardown gets inside the smart speaker powered by the cloud”, published 2015, retrieved from http://www.cnet.com).

Claims 16-20 limitations are related to features inside an Amazon speaker.  Detwiler shows the internal structure of an Amazon smart speaker. For example Detwiler shows the sound distribution cone directs the sound at least partially in a radial outward direction and the sound distribution cone directs the sound outward from the housing proximal to the base (page 2-3, disassembling the Amazon Echo).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Beal in view of List and Deo’s teaching with Detwiler’s teaching to include speaker and microphone arrangement as disclosed by Detwiler. One having ordinary skill in the art would have been motivated to make such a modification because such arrangement give a better sounding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659